Citation Nr: 0910969	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to June 
1970, and had additional service with the Army National 
Guard.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
hearing loss of the left ear.

The Board remanded this case in January 2008 for additional 
development.  All development has been completed and the case 
is again before the Board for review.


FINDING OF FACT

On VA examination in December 2008, the Veteran's left ear 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition score was 96 percent.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).
 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim.  A separate letter dated in 
February 2008 was sent to the Veteran after initial 
adjudication of his claim informing him of the criteria for 
establishing a disability rating and effective date.  
However, the Board finds that such error in timing was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


The Veteran's service treatment records and private treatment 
records have been associated with the claims file.  A VA 
examination was conducted in December 2008.  The record shows 
that that Veteran was on active duty from February 1970 
through June 1970.  The record also shows the Veteran engaged 
in "other service" for a period of two months and twenty-
six days.  The exact nature of this "other service" is not 
clear from the record.  Precise dates of the Veteran's 
periods of service are not readily apparent from the current 
evidence in the claims folder.  However, for the reasons set 
forth below, the Veteran would not be prejudiced by the 
Board's review of the merits of the claim at this time.

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

B.  Law and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records include a November 1969 enlistment 
audiological evaluation.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
NR
47
LEFT
15
8
5
NR
62



On the Veteran's undated separation audiological examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
5
LEFT
0
0
0
NR
0

The Veteran claims that he has hearing loss of the left ear 
due to noise exposure during service.  During an August 2005 
visit with a private audiologist, and again during a December 
2008 VA examination, the Veteran reported exposure to tank 
noise and gunfire.

The Veteran underwent private audiological testing in August 
2005.  The results for individual puretone threshold decibel 
levels were given in a graphical format which the Board, 
lacking specialized medical expertise, may not interpret.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, in 
an accompanying letter summarizing the findings, the 
audiologist stated the Veteran had moderate high frequency 
sensorineural hearing loss bilaterally.  Maximum word 
recognition scores were 100 percent bilaterally.  The 
Veteran's puretone threshold average for the left ear was 20 
decibels.  The audiologist stated that the type and degree of 
the Veteran's hearing level is consistent with noise-induced 
hearing loss.  He further stated, "From your history of 
being exposed to the noise of tanks, shooting 105 mm guns, 
which cause temporary threshold shift at the time while 
serving in the military from the late 1960's through the mid 
1970's, it is quite likely that this was the beginning of 
your hearing loss and tinnitus."

On the December 2008 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
50
LEFT
10
15
10
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The VA examiner stated that test results revealed normal 
hearing acuity through 2000 Hz in both ears, with a mild 
sloping to severe high frequency hearing loss.  She noted 
that reflex testing was attempted for the left ear, but a 
seal could not be maintained for testing.  She concluded that 
the hearing loss in the left ear did not meet the criteria 
for disability under VA regulations.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here, the Veteran does not meet the criteria for a current 
left ear hearing loss disability.  38 C.F.R. § 3.385 (2008).  
The competent medical evidence of record includes the 
Veteran's August 2005 private audiological testing and the 
December 2008 VA audiological examination.  The Board finds 
that the December 2008 VA examination provides the most 
probative evidence with respect to the level of the Veteran's 
left ear hearing loss because it is the most recent, and it 
is the only evidence the Board may fully interpret.  The 
August 2005 private opinion provided only a puretone 
threshold average, which does not indicate whether the 
Veteran had a hearing loss disability under 38 C.F.R. 
§ 3.385.  The Veteran's speech recognition score during the 
August 2005 testing did not indicate left ear hearing loss 
for VA purposes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Based on the above, the Board finds that the 
Veteran has presented no competent medical evidence showing a 
left ear  hearing loss disability for VA purposes.  Since 
there is no current left ear hearing loss disability, service 
connection for hearing loss of the left ear is not warranted.

The Board has carefully reviewed and considered the Veteran's 
statements and understands fully the Veteran's belief that he 
suffers from more significant hearing loss than testing 
reflects.  However, the Board must rely upon the objective 
results of authorized audiological examination under 38 
C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. App. 174, 
175 (1991) (the Board cannot base its decisions on its own 
unsubstantiated medical opinions).  Moreover, while the 
Veteran as a lay person is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board also acknowledges that the Veteran has cited 
inservice noise exposure as possibly damaging his hearing.  
The August 2005 private report supports this argument.  
However, as noted above, for service connection to be granted 
there must be a current disability resulting from a condition 
or injury in service.  See Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer, supra.  Here, even if the Board assumes that 
the Veteran was exposed to loud noises in service, there is 
no competent medical evidence that the Veteran has a left ear 
hearing loss disability.  In the absence of proof of a 
present disorder there can be no valid claim.

Finally, the Board notes that the Veteran's November 1969 
entrance examination indicated a left ear hearing loss 
disability.  38 C.F.R. § 3.385 (2008).  However, as a current 
left ear hearing loss disability has not been established, 
the Board finds that there would be no useful purpose in 
discussing the presumption of soundness and/or aggravation of 
a preexisting disability.  See 38 U.S.C.A. § 1111 (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.304, 3.306 (2008).

In light of the foregoing, the Board finds that service 
connection for hearing loss of the left ear is not warranted.


ORDER

Service connection for hearing loss of the left ear is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


